Citation Nr: 0607056	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-08 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 22, 
1993, for the award of service connection for a psychiatric 
disorder described as a panic disorder without agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel





INTRODUCTION

The veteran had active service from July 1967 to February 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought.  This case 
was remanded in March 2004 by the Board so that the veteran 
could be scheduled for a videoconference hearing.  The 
hearing was scheduled for November 2004; however, the veteran 
indicated in October 2004 that he wanted to withdraw his 
request for the hearing.  He did not request that it be 
rescheduled.  In January 2005, this case was again remanded 
by the Board for compliance with the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  This remand 
was complied with, and the case is again before the Board for 
further appellate consideration.


FINDING OF FACT

The veteran submitted his claim for service connection for a 
psychiatric disorder, described as a panic disorder without 
agoraphobia, on January 22, 1993.


CONCLUSION OF LAW

Under governing law, the correct effective date of the award 
of service connection for the psychiatric disorder, described 
as a panic disorder without agoraphobia, is January 22, 1993.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.400(a), 3.400(b)(2)(i), 
3.400(q)(2) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim for an effective date earlier than January 22, 
1993, for the award of service connection for his psychiatric 
disorder in May 2002.  The rating action denying this claim 
was issued in August 2002.  After that rating action was 
issued, the RO sent the veteran a statement of the case (SOC) 
in December 2002 which included the provisions of 38 C.F.R. 
§ 3.159, the regulation that implemented the VCAA.  This 
provided notice to the claimant of what information and 
evidence must be submitted to substantiate the claim, as well 
as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  It also included the provision that he could submit 
any evidence relevant to his claim.  In January 2005 the case 
was remanded by the Board so that the veteran could be 
provided with a VCAA notification letter, which was sent to 
him in February 2005.  In August 2005, he was sent a 
supplemental statement of the case (SSOC), which again 
included the provisions of 38 C.F.R. § 3.159.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1369 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least three different occasions (see above).  He was 
asked in February 2005 to provide any additional information 
in his possession that would indicate that he had filed a 
claim for service connection for his psychiatric condition 
prior to January 22, 1993.  The veteran's subsequent 
statement indicated that he had no such information.  
Therefore, it is found that he was aware of the evidence and 
information needed to substantiate his claim; moreover, VA 
obtained those records that were available in relation to the 
claim.  In addition, the claim was readjudicated following 
the provision of the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, with consideration of the precedent in 
Pelegrini, deciding this appeal now is in no way prejudicial 
to the claimant.  

II.  Applicable Laws and Regulations

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  For claims for direct service 
connection, the effective date is the day following 
separation from active duty or the date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(b)(2)(i).

Where new and material evidence consists of a supplemental 
report from the service department, the former adjudication 
will be reconsidered.  See 38 C.F.R. § 3.400(q)(2).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual Background and Analysis

The veteran filed a claim for service connection for 
schizophrenia on January 22, 1993.  This was denied in a 
rating action issued in May 1993.  While the veteran filed a 
timely notice of disagreement with this denial, he failed to 
submit a VA Form 9 or to otherwise perfect the appeal after 
the issuance of the November 1993 SOC.  Thus, the decision 
became final.  See 38 C.F.R. § 20.302 (2005).

In February 2000, the veteran sought to reopen his claim for 
service connection; his claim included additional service 
medical records (SMRs) which had not been before VA 
adjudication personnel at the time of the 1993 denial.  After 
review of those recently obtained SMRs, in a rating decision 
of July 2000 the veteran was awarded service connection for a 
psychiatric disorder, described as a panic disorder without 
agoraphobia, and assigned a 100 percent disability rating.  
Because the grant of benefits was based upon existing SMRs 
which were belatedly received by VA, the RO determined that 
the effective date for those benefits should be set 
retroactively to the date of his initial claim, which was 
filed on January 22, 1993.  




After reviewing the evidence of record, the Board finds that 
the January 22, 1993, date assigned for the award of service 
connection is correct.  The veteran filed his original claim 
for service connection on that date, and the claim was denied 
in May 1993.  Because he did not perfect an appeal as to that 
adverse decision, it was final.  However, because he reopened 
his claim in July 2000 with additional reports from the 
service department, the May 1993 decision was reconsidered, 
the benefits were granted, and the effective date was 
assigned as of the date of receipt of the claim on which the 
prior evaluation had been made.  See 38 C.F.R. § 3.400(q)(2).

In order for the veteran to receive an earlier effective 
date, he would have to present some objective evidence that 
he had filed a claim prior to that date.  While we have no 
reason to dispute the veteran's contention that his 
psychiatric disorder existed prior to January 22, 1993, and 
the record shows that it did, there is no evidence of any 
claim for service connection having been filed prior to that 
date.  In fact, in a February 18, 2005, statement, the 
veteran acknowledged that he had first applied for benefits 
on January 22, 1993.  Pursuant to 38 C.F.R. § 3.400, the 
effective date is the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  In this case, 
the date of receipt of his claim is the later date of the two 
specified by law.  As a result, an earlier effective date for 
the award of service connection for his psychiatric disorder 
cannot be awarded.

The Board has reviewed, with sympathy, the veteran's various 
written submissions expressing his frustration concerning the 
circumstances of his separation from the Army and the 
difficulty in securing his in-service psychiatric treatment 
records.  We are bound, however, by the laws and regulations 
governing the assignment of effective dates, and a grant of 
service-connected disability benefits prior to the date of 
the original claim is not permitted unless the claim is filed 
within one year after discharge.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than January 22, 1993, for the award of a psychiatric 
disorder, described as a panic disorder without agoraphobia.




ORDER

Entitlement to an effective date earlier than January 22, 
1993, for the award of service connection for a psychiatric 
disorder described as a panic disorder without agoraphobia is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


